Joseph S. Mattina, J.
The defendant William E. Gethicker was convicted of violating section 306 of Chapter XI of the Buffalo City Ordinances, refusing entrance onto his premises for the purpose of inspection by Erie County Health Department Inspectors.
The case of Camara v. Municipal Ct. (387 U. S. 523 [1967]) compels us to find section 306 of Chapter XI of the Ordinance of the City of Buffalo unconstitutional. The court therein stated (p. 533): “ It has nowhere been argued that fire, health, and housing code inspection programs could not achieve their goals within the confines of a reasonable search warrant requirement. ’ ’
The operation of the Buffalo ordinance in no way safeguards such a reasonable requirement. As in Camara, nothing this court says is intended to foreclose prompt inspections, even without a warrant, that the law has traditionally upheld in emergency situations. Said ordinance being in violation of the Fourth Amendment, the conviction is reversed, and the information is dismissed.